 



Exhibit 10.3
NACCO Industries, Inc.
SUPPLEMENTAL ANNUAL INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2006)
1. Purpose of the Plan
     The purpose of the NACCO Industries, Inc. Supplemental Annual Incentive
Compensation Plan (Amended and Restated as of January 1, 2006) (the “Plan”) is
to further the profits and growth of NACCO Industries, Inc. (the “Company”) by
enabling the Company to attract and retain key employees of the Company by
offering annual incentive compensation to those key employees who will be in a
position to help the Company to meet its financial and business objectives.
2. Definitions

  (a)   “Award” means cash paid to a Participant under this Plan for any year in
an amount determined in a manner not inconsistent with the terms hereof.     (b)
  “Committee” means the Compensation Committee of the Company’s Board of
Directors or any other committee appointed by the Company’s Board of Directors
to administer this Plan in accordance with Section 3, so long as any such
committee consists of not less than two directors of the Company and so long as
each member of the Committee is not an employee of the Company or any of its
subsidiaries.     (c)   “Participant” means any salaried employee of the Company
who in the judgment of the Committee occupies a key position in which his
efforts may significantly contribute to the profits or growth of the Company.
Employees of the Company’s subsidiaries shall not be eligible to participate in
this Plan.     (d)   “Section 162(m)” means Section 162(m) of the Internal
Revenue Code of 1986, as amended, or any successor provision.     (e)   “Target
Award” means a dollar amount equal to the amount of cash to be paid to a
Participant under the Plan assuming that all performance targets are met. The
Target Award, together with the target amounts for the Participant under the
Company’s other incentive compensation plans, shall be in an amount which is
competitive with similar target awards at other similarly situated companies.

3. Administration
     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any

1



--------------------------------------------------------------------------------



 



instrument evidencing any Target Award or Award under this Plan, to adopt, amend
and rescind general and special rules and regulations for its administration,
and to make all other determinations necessary or advisable for the
administration of this Plan; provided, however, that no such action may be taken
by the Committee which would cause any amounts to be paid to a Participant who
is, or is determined by the Committee to be likely to become, a “covered
employee” to be includable as “applicable employee remuneration” of such
Participant, as such terms are defined in Section 162(m). A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present, or acts unanimously
approved in writing, shall be the act of the Committee. All acts and decisions
of the Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Company and all present and former Participants, all other employees of the
Company, and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
4. Eligibility
     Each Participant, including directors of the Company who are also salaried
employees of the Company, shall be eligible to participate in this Plan and
receive Awards in accordance with Section 5.
5. Awards
     The Committee may, from time to time and upon such conditions as it may
determine, authorize the payment of Awards to Participants, which shall be not
inconsistent with, and shall be subject to all of the requirements of, the
following provisions:

  (a)   Not later than the ninetieth day of each calendar year, the Committee
shall approve (i) a Target Award to be granted to each Participant and (ii) one
or more performance targets and formulas for determining the amount of each
Award. Performance targets shall be based upon the return on total capital
employed, return on equity, return on tangible assets employed, economic value
income, net income, market share, sales development or support costs of the
Company and/or its subsidiaries; provided, however, that performance targets
which are used in the Plan will not be used in the Company’s Annual Incentive
Compensation Plan in the same year.     (b)   Not later than March 15th of the
following calendar year, the Committee shall approve (i) a preliminary
calculation of the amount of each Award based upon the application of the
formula and actual performance to the Target Awards previously determined in
accordance with Section 5(a); and (ii) a final calculation of the amount of each
Award to be paid to each Participant for the prior year. Notwithstanding the
foregoing, (1) the Committee shall have the power to decrease the amount of any
Award below the amount determined in accordance with Section 5(b)(i); (2) the
Committee shall have the power to increase the amount of any Award above the
amount determined in accordance with Section

2



--------------------------------------------------------------------------------



 



      5(b)(i); provided, however, that no such increase or change may be made
which would cause any amount paid to a Participant who is, or is determined by
the Committee to be likely to become, a “covered employee” to be includable as
“applicable employee remuneration” of such Participant, as such terms are
defined in Section 162(m) and (3) no Award, including any Award equal to the
Target Award, shall be payable under the Plan to any Participant except as
determined by the Committee.     (c)   Promptly following the determination of
Awards for the Participants pursuant to Section 5(b)(ii) and, in any event,
within two and one-half months after the end of the calendar year to which the
Award relates, the Company shall pay the amount of such Awards to the
Participants in cash, subject to all withholdings and deductions pursuant to
Section 6.     (d)   No Award may be paid for any year to a Participant in
excess of $800,000.

6. Withholding Taxes
     Any Award paid to a Participant under this Plan shall be subject to all
applicable federal, state and local income tax, social security and other
withholdings and deductions.
7. Amendment and Termination
     The Committee may alter or amend this Plan from time to time or terminate
it in its entirety; provided, however, that no such action shall, without the
consent of a Participant, affect the rights in an outstanding Award of such
Participant; and further provided, however, that no amendment may be made which
would cause any amount paid to a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” to be includable as
“applicable employee remuneration” of such Participant, as such terms are
defined in Section 162(m).
8. General Provisions

  (a)   No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.     (b)   Governing Law. The provisions of this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware.     (c)   Miscellaneous. Headings are given to the sections of this
Plan solely as a convenience to facilitate reference. Such headings, numbering
and paragraphing shall not in any case be deemed in any way material or relevant
to the construction of this Plan or any provisions thereof. The use of the
masculine

3



--------------------------------------------------------------------------------



 



      gender shall also include within its meaning the feminine. The use of the
singular shall also include within its meaning the plural, and vice versa.    
(d)   Limitation on Rights of Employees; No Trust. No trust has been created by
the Company for the payment of Awards under this Plan; nor have the employees
been granted any lien on any assets of the Company to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Company and a participant hereunder is a mere unsecured creditor of the Company.

9. Approval by Stockholders
     The Plan shall be submitted for approval by the stockholders of the
Company. If such approval has not been obtained by June 1, 2006, this Plan shall
be nullified and all grants of Target Awards shall be rescinded.
10. Effective Date
     Subject to its approval by the stockholders of the Company, this amended
and restated Plan shall become effective as of January 1, 2006.

4